EXHIBIT 10.17
 
 
THE GOODYEAR TIRE & RUBBER COMPANY
 
CONTINUITY PLAN
FOR SALARIED EMPLOYEES
 
Amended and Restated Effective April 10, 2007
(As amended on October 7, 2008)
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1. Introduction
    1  
 
       
1.01. History of the Plan
    1  
1.02. Effective Date
    1  
 
       
Article 2. Definitions and Construction
    2  
 
       
2.01. Definitions
    2  
2.02. Construction
    7  
 
       
Article 3. Severance Payment and Benefits
    8  
 
       
3.01. In General
    8  
3.02. Severance Following Hostile Change in Control
    8  
3.03. Severance Following Change in Control
    10  
3.04. Timing of Severance Payments
    11  
3.05. Parachute Payments
    12  
3.06. Severance Agreement and Release
    14  
3.07. Survival
    14  
 
       
Article 4. Plan Administration and Benefit Claims
    15  
 
       
4.01. In General
    15  
4.02. Claims for Benefits
    16  
 
       
Article 5. Plan Modification and Termination
    17  
 
       
5.01. In General
    17  
5.02. Compliance with Section 409A of the Code
    17  
 
       
Article 6. Miscellaneous
    18  
 
       
6.01. No Assignment
    18  
6.02. Notice Period
    18  
6.03. No Right to Employment
    18  
6.04. Severability
    18  
6.05. Death of Severed Employee
    18  
6.06. Headings
    19  
6.07. Unfunded Plan
    19  
6.08. Notices
    19  
6.09. Withholding
    19  
6.10. No Duplication
    19  
6.11. Compensation
    19  
6.12. Governing Law
    20  
6.13. ERISA
    20  
 
       
Form of Severance Agreement and Release
    A-1  

      Goodyear Continuity Plan for Salaried Employees (2007)   Table of Contents

 



--------------------------------------------------------------------------------



 



ARTICLE 1. INTRODUCTION

1.01.   History of the Plan

  (a)   The Company currently sponsors two separate severance plans for its
eligible salaried employees: (a) the Goodyear Severance Plan for Salaried
Employees (the “Severance Plan”) and (b) the Supplemental Unemployment
Compensation Benefits Plan for Salaried Employees (the “SUCB Plan”).     (b)  
The Severance Plan was adopted in 1989 and provides benefits to salaried
employees whose employment has been involuntarily terminated following a hostile
change in control of the Company.     (c)   The SUCB Plan was originally adopted
effective January 20, 1975, and has been amended and restated since that time;
the most recent amendment and restatement was effective July 1, 2003. The SUCB
Plan provides benefits for salaried employees whose employment has been
involuntarily terminated under certain circumstances other than a hostile change
in control of the Company.

1.02.   Effective Date

  (a)   This amendment and restatement of the Severance Plan is effective as of
April 10, 2007, and renamed the Goodyear Continuity Plan for Salaried Employees
(the “Plan”). Any Eligible Employee whose employment terminates on or after the
Effective Date shall be eligible for benefits, if any, from the Plan as amended
and restated in this document and not from the Plan as it existed immediately
before the Effective Date.     (b)   This document does not amend or restate the
SUCB Plan, which remains subject to the terms of the separate plan document
setting forth the terms of that plan.

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 1

 



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01.   Definitions.

As used in the Plan, the following terms shall have the following meanings,
unless a contrary meaning is clearly appropriate from the context—

  (a)   “Affiliate” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.     (b)   “Beneficial Owner” shall have the
meaning set forth in Rule 13d-3 under the Exchange Act.     (c)   “Board” means
the Board of Directors of the Company.     (d)   “Cause” means (1) the continued
failure by the Eligible Employee to substantially perform the Eligible
Employee’s duties with the Employer (other than any such failure resulting from
the Eligible Employee’s incapacity due to physical or mental illness), (2) the
engaging by the Eligible Employee in conduct which is demonstrably injurious to
the Company, monetarily or otherwise, (3) the Eligible Employee committing any
felony or any crime involving fraud, breach of trust or misappropriation or
(4) any breach or violation of any agreement relating to the Eligible Employee’s
employment with the Employer where the Employer, in its discretion, determines
that such breach or violation materially and adversely affects the Company.    
(e)   A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company other than
securities acquired by virtue of the exercise of a conversion or similar
privilege or right unless the security being so converted or pursuant to which
such right was exercised was itself acquired directly from the Company)
representing 20% or more of (A) the then outstanding shares of common stock of
the Company or (B) the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or  
  (2)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board (the “Incumbent Board”):
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, without
limitation, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 2

 



--------------------------------------------------------------------------------



 



      appointment, election or nomination for election was previously so
approved or recommended; or     (3)   there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than a merger or consolidation pursuant to
which (A) the voting securities of the Company outstanding immediately prior to
such merger or consolidation will continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) more than 50% of the outstanding shares of common stock,
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, (B) no Person will become the Beneficial
Owner, directly or indirectly, of securities of the Company or such surviving
entity or any parent thereof representing 20% or more of the outstanding shares
of common stock or the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to such merger or consolidation)
and (C) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation (or
any parent thereof) resulting from such merger or consolidation; or     (4)  
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, (A) more than 50% of the outstanding shares
of common stock, and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale, (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition) and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.

  (f)   “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.     (g)   “Company” means The Goodyear Tire & Rubber Company
or any successors thereto.

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 3

 



--------------------------------------------------------------------------------



 



  (h)   “Effective Date” means the date set forth in Section 1.02.     (i)  
“Eligible Employee” means any employee who is a Tier 1, Tier 2, or Tier 3
Employee or who is designated by the Chief Human Resources Officer of the
Employer as eligible to participate in the Plan.     (j)   “Employer” means the
Company or any of its Affiliates that is an employer of an Eligible Employee.  
  (k)   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.     (l)   “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended from time to time.     (m)   “Good
Reason” means the occurrence without the affected Eligible Employee’s written
consent, of any of the following:

  (1)   the assignment to the Eligible Employee of duties that are materially
inconsistent with the Eligible Employee’s position (including, without
limitation, offices or titles), authority, duties or responsibilities
immediately prior to a Potential Change in Control or in the absence thereof, a
Change in Control or a Hostile Change in Control (other than pursuant to a
transfer or promotion to a position of equal or enhanced responsibility or
authority) or any other action by the Employer which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Employer promptly after receipt of notice thereof given
by the Eligible Employee, provided, however, that any such assignment or
diminution that is primarily a result of the Employer no longer being a publicly
traded entity or becoming a subsidiary or division of another entity shall not
be deemed “Good Reason” for purposes of this Plan, except that an Eligible
Employee shall have Good Reason if the Employer is no longer a publicly traded
entity and, immediately before the Change in Control or Hostile Change in
Control that caused the Employer no longer to be a publicly traded entity,
substantially all of the Eligible Employee’s duties and responsibilities related
to public investors or government agencies that regulate publicly traded
entities;     (2)   change in the location of such Eligible Employee’s principal
place of business by more than 50 miles when compared to the Eligible Employee’s
principal place of business immediately before a Potential Change in Control, or
in the absence thereof, a Change in Control or a Hostile Change in Control;    
(3)   a material reduction in the Eligible Employee’s annual base salary or
annual incentive opportunity from that in effect immediately before a Potential
Change in Control, or in the absence thereof, a Change in Control or a Hostile
Change in Control;

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 4

 



--------------------------------------------------------------------------------



 



  (4)   a material increase in the amount of business travel required of the
Eligible Employee when compared to the amount of business travel required
immediately before a Potential Change in Control, or in the absence thereof, a
Change in Control or a Hostile Change in Control; and     (5)   the failure by
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to perform this Plan in the same manner
and to the same extent that the Company would be required to perform it if no
succession had taken place.

  (n)   “Hostile Change in Control” means a Change in Control that a majority of
the Incumbent Board has not determined to be in the best interests of the
Company and its shareholders.     (o)   “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (1) the Company or any of
its Affiliates, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.     (p)   “Plan” means the Goodyear
Continuity Plan for Salaried Employees, as set forth herein, as it may be
amended from time to time.     (q)   “Plan Administrator” means the person or
persons appointed from time to time by the Board which appointment may be
revoked at any time by the Board. If no Plan Administrator has been appointed by
the Board (or if the Plan Administrator has been removed by the Board and no new
Plan Administrator has been appointed by the Board), the Compensation Committee
of the Board shall be the Plan Administrator.     (r)   A “Potential Change in
Control” shall be deemed to have occurred if the event set forth in any one of
the following paragraphs shall have occurred:

  (1)   the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;     (2)   the Company or any
Person publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control;     (3)   any
Person becomes the Beneficial Owner, directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company other than securities acquired
by virtue of the exercise of a conversion or similar privilege or right unless
the security being so converted or pursuant to which such right was exercised
was itself acquired directly

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 5

 



--------------------------------------------------------------------------------



 



      from the Company) representing 20% or more of either the then outstanding
shares of common stock of the Company or the combined voting power of the
Company’s then outstanding securities; or     (4)   the Board adopts a
resolution to the effect that a Potential Change in Control has occurred.

  (s)   “Severance” means:

  (1)   from the date of a Potential Change in Control or in the absence
thereof, a Change in Control or a Hostile Change in Control, until the second
anniversary of the Change in Control or Hostile Change in Control, the
termination of an Eligible Employee’s employment with the Employer (a) by the
Employer, other than for Cause or pursuant to mandatory retirement policies of
the Employer that existed prior to the Potential Change in Control or in the
absence thereof, a Change in Control or Hostile Change in Control or (b) by the
Eligible Employee for Good Reason; and     (2)   from the first day following
the first anniversary of the Change in Control or a Hostile Change in Control
until the 30th day following the first anniversary of such Change in Control or
Hostile Change in Control, the termination of the employment with the Employer
for any reason by an Eligible Employee who is employed in the position of Chief
Executive Officer; Chief Financial Officer; Senior Vice President, General
Counsel and Secretary, or Senior Vice President Human Resources.

An Eligible Employee will not be considered to have incurred a Severance if his
or her employment is discontinued by reason of the Eligible Employee’s death or
a physical or mental condition causing such Eligible Employee’s inability to
substantially perform his or her duties with the Employer, including, without
limitation, such condition entitling him or her to benefits under any sick pay
or disability income policy or program of the Employer.
An Eligible Employee who seeks to terminate employment for Good Reason must,
within ninety days of the occurrence of the Good Reason, provide the Employer
with thirty days advanced written notice of his or her intention to terminate
employment for Good Reason and shall only be entitled to terminate employment
for Good Reason if the Employer fails to cure the alleged Good Reason to the
reasonable satisfaction of the Eligible Employee during such thirty-day period.
The Eligible Employee must terminate employment no later than one hundred twenty
days after the event or condition constituting Good Reason initially occurs or
exists.

  (t)   “Severance Agreement and Release” means the written separation agreement
and release substantially in the form attached hereto as Appendix I, as may be
amended from time to time.     (u)   “Severance Date” means the date on which an
Eligible Employee incurs a Severance as specified in a prior written notice by
the Company or the Eligible Employee, as the case may be, delivered to the other
pursuant to Section 6.08.

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 6

 



--------------------------------------------------------------------------------



 



  (v)   “Severance Payment” means the payment determined pursuant to Article 3.
    (w)   “Severed Employee” is an Eligible Employee once he or she incurs a
Severance.     (x)   “Tier 1 Employee” means any elected officer of the
Employer, any employee who is eligible to participate in the Employer’s
Executive Performance Plan (or any successor to such plan) and any other
employee of the Employer designated as such by the Plan Administrator.     (y)  
“Tier 2 Employee” means any employee of the Employer who is not a Tier 1
Employee and who is either eligible to participate in the Employer’s Performance
Recognition Plan (or any successor to such plan) or otherwise designated as a
Tier 2 Employee by the Plan Administrator.     (z)   “Tier 3 Employee” means any
full-time salaried employee of the Employer who is (1) eligible to participate
in The Goodyear Tire & Rubber Employee Savings Plan for Salaried Employees and
(2) neither a Tier 1 Employee nor a Tier 2 Employee.

2.02.   Construction

As used in the Plan—

  (a)   the use of the masculine gender shall include the feminine gender, and
vice versa, and     (b)   the words “include” or “including” shall mean include
or including “without limitation.”

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 7

 



--------------------------------------------------------------------------------



 



ARTICLE 3. SEVERANCE PAYMENT AND BENEFITS

3.01.   In General

An Eligible Employee who incurs a Severance shall be eligible for benefits under
either Section 3.02 or Section 3.03, below. No Eligible Employee shall be
entitled to receive benefits under both Section 3.02 and Section 3.03, below,
for any one Severance. An Eligible Employee who terminates employment under
circumstances that do not constitute a Severance shall not receive any benefits
under the Plan.

3.02.   Severance Following Hostile Change in Control

The provisions of this Section 3.02 apply to any Eligible Employee who incurs a
Severance following a Hostile Change in Control. Payment of all benefits under
this Section 3.02 are subject to the Eligible Employee timely executing,
returning, and not revoking the Severance Agreement and Release pursuant to
3.06.

  (a)   Severance Payment         Each Eligible Employee who incurs a Severance
following a Hostile Change in Control shall be entitled to receive a Severance
Payment equal to twice the sum of (1) such Eligible Employee’s annual base
salary as in effect immediately prior to such Severance, (2) the target annual
cash incentive opportunity for the year in which a Severance occurs, or, if
higher, in the year a Hostile Change in Control occurs, and (3) if the Eligible
Employee is a Tier 1 Employee, the target long-term cash incentive opportunity
under the Employer’s Executive Performance Plan (or any successor to such plan)
for all performance periods outstanding at the time the Severance occurs. For
purposes of clause (1) above, annual base salary shall be determined immediately
prior to the Severance without regard to any reductions therein that constitute
Good Reason.     (b)   Retirement Benefits         Each Eligible Employee who is
a Tier 1 Employee, who incurs a Severance following a Hostile Change in Control,
and who is a participant in the Goodyear Supplementary Pension Plan shall be
credited with two additional years of Continuous Service (as defined in the
Supplementary Pension Plan) for all purposes under such plan.     (c)   Health
and Welfare Benefits         Each Eligible Employee who is a Tier 1 Employee or
a Tier 2 Employee and who incurs a Severance following a Hostile Change in
Control shall, as of the Severance Date, be entitled to receive continued
medical, dental, vision, and life insurance coverage (excluding accident, death,
and disability insurance) for the Eligible Employee and the Eligible Employee’s
eligible dependents or, to the extent such coverage is not commercially
available, such other arrangements reasonably acceptable to the Eligible
Employee, on the same basis as in effect prior to the Hostile Change in Control,
the Potential Hostile Change in Control, or the Executive’s Termination,
whichever is deemed to provide for more substantial benefits, for a period
ending on the earlier of (1) two years or (2) the

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 8

 



--------------------------------------------------------------------------------



 



      commencement of comparable coverage by the Eligible Employee with a
subsequent employer.         The continued benefits described in this
Section 3.02(c) that are taxable benefits (and that are not disability pay or
death benefit plans within the meaning of Section 409A of the Code) are intended
to comply, to the maximum extent possible, with the exception to Section 409A of
the Code set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To
the extent that any of those benefits either do not qualify for that exception,
or are provided beyond the applicable time periods set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then they shall be
subject to the following additional rules: (i) any reimbursement of eligible
expenses shall be paid within 30 days following the Eligible Employee’s written
request for reimbursement; provided that the Eligible Employee provides written
notice no later than 60 days prior to the last day of the calendar year
following the calendar year in which the expense was incurred; (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during any
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, during any other calendar
year; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.     (d)   Outplacement  
      Each Eligible Employee who is a Tier 1 Employee or a Tier 2 Employee and
who incurs a Severance following a Hostile Change in Control shall, as of the
Severance Date, be entitled to outplacement services to be provided by a
professional outplacement provider selected by the Eligible Employee; provided,
however, that (i) the cost of such outplacement services shall not exceed twenty
five thousand dollars ($25,000), and (ii) in no event shall the outplacement
services be provided beyond the end of the second calendar year after the
calendar year in which the Severance occurs.     (e)   Legal Fees         Each
Eligible Employee who is a Tier 1 Employee and who incurs a Severance following
a Hostile Change in Control shall, as of the Severance Date, be entitled to be
paid or reimbursed (within 30 days following the Employer’s receipt of an
invoice from the Eligible Employee) for reasonable legal fees (including without
limitation, any and all court costs and reasonable attorneys’ fees and expenses)
incurred by the Eligible Employee at any time from the Effective Date through
the Eligible Employee’s remaining lifetime or, if longer, through the 20th
anniversary of the Effective Date, in connection with or as a result of any
claim, action or proceeding brought by the Company, any other Employer or the
Eligible Employee with respect to or arising out of this Plan; provided,
however, that the Company shall have no obligation to pay any such legal fees,
if (1) in the case of an action brought by the Eligible Employee, the Company or
any other Employer is successful in establishing with the court that the
Eligible Employee’s action was frivolous or otherwise without any reasonable
legal or factual basis; or (2) in connection with any such claim, action or
proceeding arising out of Section 3.06. In order to comply with Section 409A of
the Code, in no event shall the payments by the Employer under this Section be
made later than the end of the calendar

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 9

 



--------------------------------------------------------------------------------



 



      year next following the calendar year in which such fees and expenses were
incurred, provided, that the Eligible Employee shall have submitted an invoice
for such fees and expenses at least 60 days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred.
The amount of such legal fees and expenses that the Employer is obligated to pay
in any given calendar year shall not affect the legal fees and expenses that the
Employer is obligated to pay in any other calendar year, and the Eligible
Employee’s right to have the Employer pay such legal fees and expenses may not
be liquidated or exchanged for any other benefit.

3.03.   Severance Following Change in Control

The provisions of this Section 3.03 apply to any Eligible Employee who incurs a
Severance following a Change in Control or a Potential Change in Control. Except
as provided in Section 3.03(c), payment of all benefits under this Section 3.03
are subject to the Eligible Employee timely executing, returning, and not
revoking the Severance Agreement and Release pursuant to Section 3.06.

  (a)   Tier 1 Employees         Each Eligible Employee who is a Tier 1 Employee
and who incurs a Severance following a Change in Control or a Potential Change
in Control shall be entitled to receive the same benefits as would be provided
pursuant to Section 3.02 had such Severance occurred following a Hostile Change
in Control.     (b)   Tier 2 Employees

  (1)   Severance Payment         Each Eligible Employee who is a Tier 2
Employee and who incurs a Severance following a Change in Control or a Potential
Change in Control shall be entitled to receive a Severance Payment equal to the
sum of (A) such Eligible Employee’s annual base salary as in effect immediately
prior to such Severance and (B) the target annual cash incentive opportunity for
the year in which a Severance occurs, or, if higher, in the year a Potential
Change in Control or in the absence thereof, a Change in Control occurs. For
purposes of clause (A) above, annual base salary shall be determined immediately
prior to the Severance without regard to any reductions therein that constitute
Good Reason.     (2)   Other Benefits         Each Eligible Employee who is a
Tier 2 Employee and who incurs a Severance following a Change in Control or a
Potential Change in Control shall be entitled to receive the same benefits as
would be provided pursuant to Sections 3.02(c) and (d) had such Severance
occurred following a Hostile Change in Control, except that the continued health
and welfare benefits provided pursuant to Section 3.02(c) shall be provided for
a maximum period of one year following the Severance rather than for two years.

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 10

 



--------------------------------------------------------------------------------



 



  (c)   Tier 3 Employees         Each Eligible Employee who is a Tier 3 Employee
and who incurs a Severance following a Change in Control or a Potential Change
in Control shall not be entitled to receive any severance benefits under the
Plan.

3.04.   Timing of Severance Payments

  (a)   In General         The Severance Payment shall be paid to a Severed
Employee in a cash lump sum on the 20th day following the later of (a) the
Severance Date, (b) the date on which the Company receives an executed Severance
Agreement and Release from such Severed Employee (which Severance Agreement and
Release must be received by the Company no later than 45 days after the
Severance Date) and (c) the date of expiration of any revocation period
applicable to such Severed Employee’s Severance Agreement and Release, or such
later date as required by Section 3.04(b).     (b)   Application of Section 409A
of the Code

  (1)   The Plan is intended to avoid the adverse tax consequences of
Section 409A of the Code. Specifically, any taxable benefits or payments
provided under this Plan are intended to be separate payments that qualify for
the “short-term deferral” exception to Section 409A of the Code to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the involuntary separation pay exceptions to Section 409A of the
Code, to the maximum extent possible. If neither of these exceptions applies,
then notwithstanding any provision in this Plan to the contrary, this Section
3.04(b) applies, and to the extent that it conflicts with any other provision of
the Plan, it supersedes such conflicting provisions. If Section 409A of the Code
does not apply to any compensation or other benefits payable under this
Agreement, this Section 3.04(b) shall have no effect.     (2)   If the Eligible
Employee is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, with December 31 being the specified
employee identification date and the following January 1 being the specified
employee effective date) of the Company, all amounts payable under the Plan that
are subject to Section 409A of the Code and that were otherwise payable upon a
termination of employment during the six-month period immediately following the
separation from service shall be paid (together with interest on any cash
amounts at the applicable federal rate under Section 7872(f)(2)(A) of the Code
in effect on the Severance Date) in a lump-sum on the date that is six months
following the Eligible Employee’s “separation from service” (within the meaning
of Section 409A of the Code), or on the date of the Eligible Employee’s death,
if earlier.     (3)   For purposes of this Plan, the phrase “termination of
employment” or words or phrases to that effect shall mean a “separation from
service”

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 11

 



--------------------------------------------------------------------------------



 



      within the meaning of Section 409A of the Code, provided that a separation
from service will occur only if after the date of termination the Eligible
Employee is not reasonably anticipated to provide a level of bona fide services
to the Employer that exceeds 25% of the average level of bona fide services
provided by the Eligible Employee in the immediately preceding 36 months (or, if
less, the full period of service to the Employer).

3.05.   Parachute Payments

  (a)   Tier 1 Employees

  (1)   If any payment or benefit received or to be received by a Tier 1
Employee from the Company pursuant to the terms of the Plan or otherwise (the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
section 4999 of the Code, the Company shall pay the Tier 1 Employee, at the time
specified below, an additional amount (the “Gross-Up Payment”) such that the net
amount that the Eligible Employee retains, after deduction of the Excise Tax on
the Payments and any federal, state, and local income or employment tax and the
Excise Tax upon the Gross-Up Payment, and any interest, penalties, or additions
to tax payable by the Eligible Employee with respect thereto, shall be equal to
the total present value (using the applicable federal rate (as defined in
section 1274(d) of the Code) in such calculation) of the Payments at the time
such Payments are to be made.     (2)   For purposes of determining whether any
of the Payments shall be subject to the Excise Tax and the amount of such excise
tax,

  (A)   The total amount of the Payments shall be treated as “parachute
payments” within the meaning of section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of section 280G(b)(1) of the Code shall
be treated as subject to the excise tax, except to the extent that, in the
written opinion of independent counsel selected by the Company and reasonably
acceptable to the Eligible Employee (“Independent Counsel”), a Payment (in whole
or in part) does not constitute a “parachute payment” within the meaning of
section 280G(b)(2) of the Code, or such “excess parachute payments” (in whole or
in part) are not subject to the Excise Tax;     (B)   The amount of the Payments
that shall be subject to the Excise Tax shall be equal to the lesser of (1) the
total amount of the Payments or (2) the amount of “excess parachute payments “
within the meaning of section 280G(b)(1) of the Code (after applying clause (A),
above); and     (C)   The value of any noncash benefits or any deferred payment
or benefit shall be determined by Independent Counsel in accordance with the
principles of section 280G(d)(3) and (4) of the Code.

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 12

 



--------------------------------------------------------------------------------



 



  (3)   Except as otherwise provided herein, the Gross-Up Payments provided for
in this Section 3.05(a) shall be made upon the earlier of (A) the payment to the
Eligible Employee of any Payment or (B) the imposition upon the Eligible
Employee, or any payment by the Eligible Employee, of any Excise Tax.     (4)  
If it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the written opinion of a nationally recognized
accounting firm that the Excise Tax is less than the amount previously taken
into account hereunder, the Eligible Employee shall repay the Company, within
30 days of his or her receipt of notice of such final determination or opinion,
the portion of the Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state, and local income tax imposed on the Gross-Up Payment being repaid by the
Eligible Employee if such repayment results in a reduction in Excise Tax or a
federal, state, and local income tax deduction) plus any interest received by
the Eligible Employee on the amount of such repayment, provided that if any such
amount has been paid by the Eligible Employee as an Excise Tax or other tax, the
Eligible Employee shall cooperate with the Company in seeking a refund of any
tax overpayments, and the Eligible Employee shall not be required to make
repayments to the Company until the overpaid taxes and interest thereon are
refunded to the Eligible Employee.     (5)   If it is established pursuant to a
final determination of a court or an Internal Revenue Service proceeding or the
written opinion of a nationally recognized accounting firm that the Excise Tax
exceeds the amount taken into account hereunder (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess within 30 days of the Company’s receipt of notice of such
final determination or opinion.     (6)   All fees and expenses of the
nationally recognized accounting firm incurred in connection with this
Section 3.05(a) shall be borne by the Company.     (7)   Notwithstanding any
other provision of this Section, the Employer may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Eligible Employee, all or any portion
of any Gross-Up Payment, and the Eligible Employee hereby consents to such
withholding. Moreover, in order to comply with Section 409A of the Code, any
Gross-Up Payment or other payment or reimbursement made to the Eligible Employee
pursuant to this Section will be paid or reimbursed on the earlier of (i) the
date specified for payment under this Section, subject to Section 3.04, or
(ii) December 31st of the year following the year in which the applicable taxes
are remitted or, in the case of reimbursement of expenses incurred due to a tax
audit or litigation to which there is no remittance of taxes, the end of the
calendar year following the year in which the audit is

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 13

 



--------------------------------------------------------------------------------



 



      completed or there is a final and nonappealable settlement or other
resolution of the litigation in accordance with Section 409A of the Code.

  (b)   Tier 2 Employees and Tier 3 Employees         If any payment or benefit
received or to be received by a Tier 2 Employee or a Tier 3 Employee from the
Company pursuant to the terms of the Plan or otherwise (the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed by section 4999 of the
Code, the Eligible Employee’s benefit under the Plan shall be reduced to an
amount equal to 2.99 times the Eligible Employee’s “base amount” (within the
meaning of section 280G of the Code) minus the value of all other payments that
would be deemed to be “parachute payments” within the meaning of section 280G of
the Code; provided, however, that (i) the reduction of the amounts payable
hereunder, if applicable, shall be made by reducing the cash severance only, and
(ii) the reduction provided by this Section 3.05(b) shall not be made if it
would result in a smaller aggregate after-tax payment to the Eligible Employee
(taking into account all applicable federal, state and local taxes including the
excise tax under section 4999 of the Code).

3.06.   Severance Agreement and Release

No Severed Employee shall be eligible to receive a Severance Payment or other
benefits under the Plan unless he or she first timely executes, returns to the
Company, and does not revoke the Severance Agreement and Release, substantially
in the form attached in Appendix I to the Plan.

3.07.   Survival

The provisions of the Severance Agreement and Release and, following an Eligible
Employee’s Severance, the provisions of Section 3.05 shall survive the
termination or modification of the Plan and the Eligible Employee’s termination
of employment with the Employer.

      Goodyear Continuity Plan for Salaried Employees (2007)   Page 14

 



--------------------------------------------------------------------------------



 



ARTICLE 4. PLAN ADMINISTRATION AND BENEFIT CLAIMS

4.01.   In General

  (a)   The Plan Administrator shall administer the Plan and shall have the
full, discretionary authority to—

  (1)   construe and interpret the Plan,     (2)   prescribe, amend and rescind
rules and regulations necessary or desirable for the proper and effective
administration of the Plan,     (3)   prescribe, amend, modify and waive the
various forms and documents to be used in connection with the operation of the
Plan and also the times for giving any notice required by the Plan,     (4)  
settle and determine any controversies and disputes as to rights and benefits
under the Plan,     (5)   decide any questions of fact arising under the Plan,
and     (6)   make all other determinations necessary or advisable for the
administration of the Plan, subject to all of the provisions of the Plan.

  (b)   The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.     (c)   The Plan
Administrator is empowered, on behalf of the Plan, to engage accountants, legal
counsel and such other personnel as it deems necessary or advisable to assist it
in the performance of its duties under the Plan. The functions of any such
persons engaged by the Plan Administrator shall be limited to the specified
services and duties for which they are engaged, and such persons shall have no
other duties, obligations or responsibilities under the Plan. Such persons shall
exercise no discretionary authority or discretionary control respecting the
management of the Plan. All reasonable expenses thereof shall be borne by the
Employer.     (d)   The Plan Administrator shall promptly provide the Severance
Agreement and Release to an Eligible Employee who becomes eligible for a payment
under Article 3 and shall require an executed Severance Agreement and Release to
be returned to the Plan Administrator within no more than forty-five (45) days
(or such shorter time period as the Plan Administrator may impose, subject to
compliance with applicable law) from the date the Eligible Employee receives the
Severance Agreement and Release. Any deadline established by the Plan
Administrator shall ensure that the payment of any benefit under Article 3 is
made no more than two and one-half months after the end of the calendar year in
which the Severance occurs.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page 15

 



--------------------------------------------------------------------------------



 



4.02.   Claims for Benefits

  (a)   Filing a Claim         An Eligible Employee who wishes to file a claim
for benefits under the Plan shall file his or her claim in writing with the Plan
Administrator.     (b)   Review of a Claim         The Plan Administrator shall,
within 90 days after receipt of such written claim (unless special circumstances
require an extension of time, but in no event more than 180 days after such
receipt), send a written notification to the Eligible Employee as to its
disposition. If the claim is wholly or partially denied, such written
notification shall (1) state the specific reason or reasons for the denial,
(2) make specific reference to pertinent Plan provisions on which the denial is
based, (3) provide a description of any additional material or information
necessary for the Eligible Employee to perfect the claim and an explanation of
why such material or information is necessary, and (4) set forth the procedure
by which the Eligible Employee may appeal the denial of his or her claim,
including, without limitation, a statement of the claimant’s right to bring an
action under section 502(a) of ERISA following an adverse determination on
appeal.     (c)   Appeal of a Denied Claim         If an Eligible Employee
wishes to appeal the denial of his or her claim, he or she must request a review
of such denial by making application in writing to the Plan Administrator within
60 days after receipt of such denial. Such Eligible Employee (or his or her duly
authorized legal representative) may, upon written request to the Plan
Administrator, review any documents pertinent to his or her claim, and submit in
writing, issues and comments in support of his or her position. An Eligible
Employee who fails to file an appeal within the 60-day period set forth in this
Section 4.02(c) shall be prohibited from doing so at a later date or from
bringing an action under ERISA.     (d)   Review of a Claim on Appeal        
Within 60 days after receipt of a written appeal (unless special circumstances,
such as the need to hold a hearing, require an extension of time, but in no
event more than 120 days after such receipt), the Plan Administrator shall
notify the Eligible Employee of the final decision. The final decision shall be
in writing and shall include (1) specific reasons for the decision, written in a
manner calculated to be understood by the claimant, (2) specific references to
the pertinent Plan provisions on which the decision is based, (3) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents relevant to the claim for
benefits, and (4) a statement describing the claimant’s right to bring an action
under section 502(a) of ERISA.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page 16

 



--------------------------------------------------------------------------------



 



ARTICLE 5. PLAN MODIFICATION AND TERMINATION

5.01.   In General

The Plan may be amended or terminated by the Board at any time; provided,
however, that, except as provided in Section 5.02, below, any termination of the
Plan or modification of the Plan in any material manner adverse to the interests
of any Eligible Employee (including, without limitation, any adverse changes to
a person’s status as an Eligible Employee) without such Eligible Employee’s
written consent shall be void and of no force and effect with respect to any
Eligible Employee who does not provide such written consent if such action is
taken during any of the following periods and is not required by law:

  (a)   within one year preceding a Potential Change in Control (in the case of
any action (other than in connection with a termination of employment) pursuant
to which an individual ceases to be designated as an Eligible Employee or is
designated in a lower tier of Eligible Employee) or within 90 days preceding a
Potential Change in Control (in the case of termination of the Plan or any other
amendment which is adverse in any material respect to the interests of any
Eligible Employee),     (b)   during the pendency of or within 90 days following
the cessation of a Potential Change in Control,     (c)   within two years
following a Change in Control or a Hostile Change in Control, or     (d)   with
respect to a Tier 1 Employee, within three years following the Effective Date,
provided, however, that, following the expiration of such three year period, the
Plan may not be amended or terminated retroactively and shall only be amended or
terminated as of any annual anniversary of the Effective Date.

This Plan shall terminate automatically two years and one day after a Change in
Control or, if later, when all benefits payable under the Plan are paid. No Plan
termination shall, without such Eligible Employee’s written consent, adversely
affect any material rights of any Eligible Employee which accrued under this
Plan prior to such termination.

5.02.   Compliance with Section 409A of the Code       Notwithstanding
Section 5.01, above, the Plan shall, to the extent possible, be administered to
prevent the adverse tax consequences described in section 409A(a)(1) of the Code
from applying to any payment made under the Plan, and any provision of the Plan
that does not further this purpose shall be severed from the Plan and of no
force and effect unless the General Counsel and Chief Human Resources Officer of
the Company, in their discretion, determine that the provision shall apply.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page 17

 



--------------------------------------------------------------------------------



 



ARTICLE 6. MISCELLANEOUS

6.01.   No Assignment       Except as otherwise provided herein or by law, no
right or interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee. When a payment is due under this Plan to a Severed Employee
who is unable to care for his or her affairs, payment may be made directly to
his or her legal guardian or personal representative.

6.02.   Notice Period       If an Employer is obligated by law, contract, policy
or otherwise to pay severance, a termination indemnity, notice pay, or the like,
or if an Employer is obligated by law to provide advance notice of separation
(“Notice Period”), then any Severance Payment hereunder shall be reduced by the
amount of any such severance pay, termination indemnity, notice pay or the like,
as applicable, and by the amount of any compensation received during any Notice
Period.   6.03.   No Right to Employment       Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Employee, or any person whomsoever, the right to be retained in the
service of the Employer, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.   6.04.  
Severability       If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.   6.05.   Death of Severed Employee       This
Plan shall inure to the benefit of and be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including, without
limitation, each Eligible Employee, present and future, and any successor to the
Employer. If a Severed Employee shall die while any amount would still be
payable to such Severed Employee under the Plan if the Severed Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan to the executor, personal
representative or administrators of the Severed Employee’s estate.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page 18

 



--------------------------------------------------------------------------------



 



6.06.   Headings       The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.   6.07.   Unfunded Plan  
    The Plan shall not be funded. No Eligible Employee shall have any right to,
or interest in, any assets of any Employer that may be applied by the Employer
to the payment of benefits or other rights under this Plan.   6.08.   Notices  
    Any notice or other communication required or permitted pursuant to the
terms of the Plan shall be in writing and shall be given when delivered or
mailed by registered or certified mail, return receipt requested, postage
prepaid, addressed to the intended recipient at his, her or its last known
address.   6.09.   Withholding       An Employer shall be entitled to withhold
from amounts to be paid to the Severed Employee hereunder any federal, state or
local withholding or other taxes or charges which it from time to time
reasonably believes it is required to withhold.   6.10.   No Duplication      
Notwithstanding the foregoing, any benefits received by an Eligible Employee
pursuant to this Plan shall be in lieu of any severance benefits to which the
Eligible Employee would otherwise be entitled under any general severance policy
or other severance plan maintained by the Employer for its personnel, including
the SUCB Plan, an employment agreement, collective bargaining agreement, works
council agreement or any non-U.S. law under which an Eligible Employee is
entitled to severance benefits (other than a stock option, restricted stock,
performance share, performance unit, supplemental retirement, deferred
compensation or similar plan or agreement which may contain provisions operative
on a termination of the Eligible Employee’s employment or may incidentally refer
to accelerated vesting or accelerated payment upon a termination of employment),
unless otherwise specifically provided therein in a specific reference to this
Plan.   6.11.   Compensation       Except to the extent explicitly provided in
this Plan, any awards made under any Employer compensation or benefit plan or
program shall be governed by the terms of that plan or program and any
applicable award agreement thereunder as in effect from time to time. The
amounts paid or provided under the Plan shall not be treated as compensation for
purposes of determining any benefits payable under any Employer retirement, life
insurance, or other employee benefit plan.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page 19

 



--------------------------------------------------------------------------------



 



6.12.   Governing Law       This Plan shall be construed and enforced according
to the laws of the State of Ohio (not including any Ohio law that would require
the substantive law of another jurisdiction to apply), to the extent not
preempted by federal law, which shall otherwise control.   6.13.   ERISA      
Because the Plan is not intended to provide retirement income or result in the
systematic deferral of income to termination of employment, the Plan is intended
to be an “employee welfare benefit plan” within the meaning of section 3(1) of
the ERISA, and not an “employee pension benefit plan” within the meaning of
section 3(2) of ERISA. However, to the extent that the Plan (without regard to
this Section 6.13) is determined to be an “employee pension benefit plan”
because (a) with respect to certain participants the Plan provides for payments
in excess of the amount specified in 29 C.F.R. Section 2510.3-2(b) (the
“Severance Pay Regulation”) and (b) the facts and circumstances indicate the
Plan (without regard to this Section 6.13) is not otherwise an “employee welfare
benefit plan,” then the following provisions shall apply: The Plan shall be
treated as two plans, one of which provides the benefits required by Article 3
not in excess of the safe harbor described in the Severance Pay Regulation and
the other of which provides for all other payments and benefits required by
Article 3 pursuant to a plan maintained “primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees” as described in section 201(2) of ERISA.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page 20

 



--------------------------------------------------------------------------------



 



APPENDIX I
FORM OF
SEVERANCE AGREEMENT AND RELEASE
     This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made as of
[___], 200[_] (the “Effective Date”), by and between The Goodyear Tire & Rubber
Company, with its principal place of business at 1144 East Market Street Akron,
Ohio 44316-0001 (which together with its affiliates and subsidiaries, if any,
will hereinafter collectively be called “Employer”) and [___], an individual
residing at [___] (“Employee”).
     WHEREAS, The Goodyear Continuity Plan for Salaried Employees (as such plan
may be amended from time to time, the “Plan”) sets forth certain rights,
benefits and obligations of the parties arising out of Employee’s employment by
Employer and the severance of such employment; and
     WHEREAS, Employee recognizes that this Agreement will automatically be
revoked and Employee shall forfeit any benefit to which he may be entitled under
the Plan unless Employee submits an executed copy of this Agreement to the
Employer on or before [___].
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Employer and Employee agree as
follows:
     1. Termination of Employment Relationship. The relationship between
Employee and Employer shall terminate as of ___ (the “Separation Date”).
     2. Employee Severance. In consideration of Employee’s undertakings set
forth in this Agreement, Employer will pay Employee $[___] in accordance with
the terms of the Plan, plus such other benefits as are provided under the terms
of the Plan. Such payment and benefits will be less all applicable deductions
(including, without limitation, any federal, state or local tax withholdings).
Such payment and benefits are contingent upon the execution of this Agreement by
Employee and Employee’s compliance with all terms and conditions of this
Agreement and the Plan. Employee agrees that if this Agreement does not become
effective, Employer shall not be required to make any further payments or
provide any further benefits to Employee pursuant to this Agreement or the Plan
and shall be entitled to recover all payments and be reimbursed for all benefits
already made or provided by it (including interest thereon).
     3. Release of Employer. In consideration of the obligations of Employer
described in Paragraph 2 above, Employee hereby completely releases and forever
discharges Employer, its related corporations, divisions and entities, and its
and each of their officers, directors, employees and agents (collectively
referred to as the “Releasees”) from all claims, rights, demands, actions,
liabilities and causes of action of any kind whatsoever, known and unknown,
which Employee may have or have ever had against the Releasees (“claims”)
including without limitation all claims arising from or connected with
Employee’s employment by the Employer, whether based in tort or contract
(express or implied) or on federal, state or local law or regulation. Employee
has been advised that Employee’s release does not apply to any rights or claims
that may arise after the Effective Date. This Agreement shall not affect
Employee’s rights

          Goodyear Continuity Plan for Salaried Employees (2007)       Page A-1

 



--------------------------------------------------------------------------------



 



under the Older Workers Benefit Protection Act to have a judicial determination
of the validity of the release contained herein.
     4. Acknowledgment. Employee understands and agrees that this is a final
release and that Employee is waiving all rights now or in the future to pursue
any remedies available under any employment related cause of action against the
Releasees, including without limitation claims of wrongful discharge, emotional
distress, defamation, harassment, discrimination, retaliation, breach of
contract or covenant of good faith and fair dealing, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Equal Pay Act of 1963, the Civil
Rights Act of 1866, as amended, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (the “ADEA”), the Family and Medical Leave Act,
the Employee Retirement Income Security Act, and any other laws and regulations
relating to employment.1
     5. Covenant Not to Sue. Employee represents that Employee has not filed or
commenced any proceeding against the Releasees and agrees that at no time in the
future will Employee file or maintain any charge, claim or action of any kind,
nature and character whatsoever against the Releasees, or cause or knowingly
permit any such charge, claim or action to be filed or maintained, in any
federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by Paragraph 3 above, except as to the
ADEA. If Employee initiates any lawsuit or other legal proceeding in
contravention of this covenant not to sue, except as to ADEA claims, Employee
shall be required to immediately repay to Employer the full consideration paid
to Employee pursuant to Paragraph 2 above, regardless of the outcome of
Employee’s legal action.
     6. Nondisclosure of Agreement. Employee will maintain the fact and terms of
this Agreement and any payments made by Employer in strict confidence and will
not disclose the same to any other person or entity (except Employee’s legal
counsel, spouse and accountant) without the prior written consent of Employer.
The parties agree that this confidentiality provision is a material term of this
Agreement. A violation of the promise of nondisclosure shall be a material
breach of this Agreement. It is acknowledged that in the event of such a
violation, it will be impracticable or extremely difficult to calculate the
actual damages and, therefore, the parties agree that upon a breach, in addition
to whatever rights and remedies Employer may have at law and in equity, Employee
will pay to Employer as liquidated damages, and not as a penalty, the sum of
Five Hundred Dollars ($500.00) for each such breach and each repetition thereof.
     7. Return of Property; Confidentiality; Inventions.
          (a) Employee represents that Employee does not have in Employee’s
possession any records, documents, specifications, or any confidential material
or any equipment or other property of Employer.
          (b) Employee understands and acknowledges that all Proprietary
Information (as defined below) is the sole property of Employer and its assigns.
Employee hereby assigns to Employer any rights Employee may have in all
Proprietary Information. At all times, Employee shall keep in confidence and
trust all Proprietary Information, and Employee will not use or disclose any
Proprietary Information or anything relating to it without the prior written
consent of Employer. Employee represents that Employee has delivered to Employer
all materials,
 

1   Additional provisions may apply to California-based employees.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page A-2

 



--------------------------------------------------------------------------------



 



documents and data of any nature containing or pertaining to any Proprietary
Information and has not taken and will not take with Employee any such
materials, documents or data or any reproduction thereof. “Proprietary
Information” means any information of a confidential or secret nature that may
have been learned or developed by Employee during the period of Employee’s
employment by Employer and which (i) relates to the business of Employer or to
the business of any customer or supplier of Employer, or (ii) has been created,
discovered or developed by, or has otherwise become known to Employer and has
commercial value in the business in which Employer is engaged. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulas, computer programs, data, know-how, inventions,
improvements, techniques, marketing plans, product plans, strategies, forecasts,
personnel information and customer lists.
          (c) Employee represents that Employee has disclosed or will disclose
in confidence to Employer, or any persons designated by it, all Inventions (as
defined below) that have been made or conceived or first reduced to practice by
Employee during Employee’s employment with Employer (or thereafter if Invention
uses Proprietary Information of Employer). All such Inventions are the sole and
exclusive property of Employer and its assigns, and Employer and its assigns
shall have the right to use and/or to apply for patents, copyrights or other
statutory or common law protections for such Inventions in any and all
countries. Employee agrees to assist Employer in every proper way (but at
Employer’s expense) to obtain and from time to time enforce patents, copyrights
and other statutory or common law protections for such Inventions in any and all
countries. To that end, Employee has executed or will execute all documents for
use in applying for and obtaining such patents, copyrights and other statutory
or common law protections therefore and enforcing same, as Employer may desire,
together with any assignments thereof to Employer or to persons designated by
Employer. Employer shall compensate Employee at a reasonable rate for any time
after the Separation Date actually spent by Employee at Employer’s request on
such assistance. "Inventions” means all inventions, improvements, original works
or authorship, formulas, processes, computer programs, techniques, know-how and
data, whether or not patentable or copyrightable, made or conceived or first
reduced to practice or learned by Employee, whether or not in the course of
Employee’s employment.
     8. Non-Disparagement. Without limiting the foregoing, Employee agrees that
Employee will not make statements or representations to any other person, entity
or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer. The parties agree that the
provisions of this Paragraph 8 are material terms of this Agreement.
     9. Cooperation with Employer. Employee agrees that Employee will cooperate
with Employer, its agents, and its attorneys with respect to any matters in
which Employee was involved during Employee’s employment with Employer or about
which Employee has information, will provide upon request from Employer all such
information or information about any such matter, and will be available to
assist with any litigation or potential litigation relating to Employee’s
actions as an employee of Employer.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page A-3

 



--------------------------------------------------------------------------------



 



     [10. Non-Solicitation. Until the [___]2 anniversary of the Separation Date,
Employee agrees not to recruit, solicit or induce, or attempt to induce, any
employee or employees of Employer to terminate their employment with, or
otherwise cease their relationship with, Employer.]
     [11. Non-Competition. For the period beginning on Employee’s Separation
Date and ending on the [___]3 anniversary of Employee’s Separation Date,
Employee shall not, without the prior written consent of Employer:
(a) personally engage in Competitive Activities (as defined below) in the Region
(as defined below) or (b) work for, own, manage, operate, control, or
participate in the ownership, management, operation, or control of, or provide
consulting or advisory services to, any individual, partnership, firm,
corporation, or institution engaged in Competitive Activities in the Region, or
any company or person affiliated with such person or entity engaged in
Competitive Activities in the Region; provided that Employee’s purchase or
holding, for investment purposes, of securities of a publicly-traded company
shall not constitute “ownership” or “participation in ownership” for purposes of
this Paragraph 11 so long as Employee’s equity interest in any such company is
less than five percent. “Competitive Activities” means business activities
relating to products or services of the same or similar type as the products or
services (1) which are sold (or, pursuant to an existing business plan, will be
sold) to customers of Employer, and (2) for which Employee had the
responsibility to plan, develop, manage, market, or oversee within the most
recent 24 months of Employee’s employment with Employer. The “Region” means
anywhere in the world that the Employer engages in the manufacture, distribution
or sale of any of the Employer’s products.]
     12. No Assignment By Employee. This Agreement, and any of the rights
hereunder, may not be assigned or otherwise transferred, in whole or in part by
Employee.
     13. Arbitration. Any and all controversies arising out of or relating to
the validity, interpretation, enforceability, or performance of this Agreement
will be solely and finally settled by means of binding arbitration. Any
arbitration shall be conducted in accordance with the then-current Employment
Dispute Resolution Rules of the American Arbitration Association. The
arbitration will be final, conclusive and binding upon the parties. All
arbitrator’s fees and related expenses shall be divided equally between the
parties. Further, each party shall bear its own attorney’s fees and costs
incurred in connection with the arbitration.
     14. Equitable Relief. Each party acknowledges and agrees that a breach of
any term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the non-breaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder. Notwithstanding Paragraph 14, above, the parties may seek injunctive
relief through the civil court rather than through private arbitration if
necessary to prevent irreparable harm.
 

2   The period shall be 2 years for Tier 1 Employees in all cases; 2 years for
Tier 2 Employees for a termination following a hostile change in control, and
1 year for Tier 2 Employees in all other cases. This provision is not applicable
to Tier 3 Employees.   3   The period shall be 2 years for Tier 1 Employees in
all cases; 2 years for Tier 2 Employees for a termination following a hostile
change in control, and 1 year for Tier 2 Employees in all other cases. This
provision is not applicable to Tier 3 Employees.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page A-4

 



--------------------------------------------------------------------------------



 



 
     15. No Admission. The execution of this Agreement and the performance of
its terms shall in no way be construed as an admission of guilt or liability by
either Employee or Employer. Both parties expressly disclaim any liability for
claims by the other.
     16. Consultation With Counsel and Time to Consider. Employee has been
advised to consult an attorney before signing this Agreement. Employee
acknowledges that Employee has been given the opportunity to consult counsel of
Employee’s choice before signing this Agreement, and that Employee is fully
aware of the contents and legal effect of this Agreement. Employee acknowledges
that Employer has provided Employee with a list of the job titles and ages of
all employees being terminated on the Separation Date as well as the ages of the
employees with the same titles who are not being terminated (“OWBPA
Information”). Employee has been given [21/45] days from receipt of the OWBPA
Information to consider this Agreement.
     17. Right to Revoke.
          (a) Employee and Employer have seven days from the date Employee signs
this Agreement to revoke it in a writing delivered to the other Party. After
that seven-day period has elapsed, this Agreement is final and binding on both
Parties.
          (b) Employee acknowledges and understands that if Employee fails to
provide the Employer with an executed copy of this Agreement by the date
indicated in paragraph C on the first page of this Agreement, Employer’s offer
to enter into this Agreement and/or its execution of this Agreement is
automatically revoked and Employee shall forfeit all rights under the Plan.
     18. Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although Employer and Employee consider the
restrictions contained in this Agreement to be reasonable for the purpose of
preserving Employer’s goodwill and proprietary rights, if any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law. It is expressly understood and agreed that although
Employer and Employee consider the restrictions contained in Paragraph 12 to be
reasonable, if a final determination is made by a court of competent
jurisdiction that the duration or region or any other restriction contained in
such paragraph is unenforceable against you, such paragraph shall be deemed
amended to apply as to such maximum duration and region and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
     19. Deadline for Execution. In accordance with Paragraph 16 above, this
Agreement will be void if not executed by Employee and received by Employer on
or before [___].
     20. Entire Agreement. This Agreement together with the Plan represents the
complete understanding of Employee and Employer with respect to the subject
matter herein.
     21. Notices. Notices or other communications given pursuant to this
Agreement shall be given in accordance with the Plan.

          Goodyear Continuity Plan for Salaried Employees (2007)       Page A-5

 



--------------------------------------------------------------------------------



 



     22. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of [Ohio].
     23. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement.
     BY SIGNING THIS AGREEMENT, YOU STATE THAT:
          YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER
ITS TERMS;
          YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
KNOW THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION,
THOSE ARISING UNDER THE ADEA;
          YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;
          YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;
          YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND
          THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN
CLAIMS AS OF ITS EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS EFFECTIVE DATE
ARE WAIVED OR RELEASED IN THIS AGREEMENT.

                      THE GOODYEAR TIRE & RUBBER COMPANY   [EMPLOYEE NAME]    
 
                   
By:
          Signature:        
 
 
 
Name: [                    ]          
 
   
 
  Title:                

          Goodyear Continuity Plan for Salaried Employees (2007)       Page A-6

 